Citation Nr: 1139522	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	D. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen a previously denied claim for service connection for a back disability.  

The Veteran and his son presented testimony before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.  In a December 2009 decision, the Board reopened the claim and remanded it for additional procedural and evidentiary development.  The issue was subsequently returned to the Board and in a September 2010 decision, the Board denied the claim.  

The Veteran appealed the Board's September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court granted a Joint Motion for Remand (Joint Motion).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further evidentiary development consistent with the Court's Order is needed.  In pertinent part, the Joint Motion stipulated that remand to the Board was required so that the Board could consider whether a medical opinion is necessary regarding the aggravation of the Veteran's kyphosis condition; because the March 2010 VA examination was based upon an inaccurate factual predicate and a new examination was needed; and because the Board should consider whether the Veteran was entitled to service connection for osteophytes.  

At the time of a January 1954 enlistment examination, the Veteran's spine was listed as normal.  

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

During service, in January 1955, the Veteran was a passenger in a motor vehicle accident.  Upon admission to the hospital, multiple abrasions on the upper back were noted.  During the hospitalization, the Veteran's abrasions healed well and he complained of back pain.  X-rays of the thoracic vertebrae were negative and physical examination revealed full movement of the spine and no deformity or spasm of the muscular chest.  The Veteran was discharged from the hospital on February 28, 1955, at which time he had no complaints, his abrasions had healed well, and he had no back tenderness or pain.  

The Veteran was subsequently seen in July 1955 for complaints of back pain since his auto accident in January 1955.  On examination, there was a "C" scoliosis to the left of mild degree, and a fairly marked lordosis, with flattening of his chest.  The final conclusion was a postural back problem best corrected by postural back training exercises.  The examiner stated that he did not advise sending the Veteran back to the hospital for this therapy as he had less than six months of service remaining and felt that the condition existed prior to entry into service.  The Veteran was again seen with complaint of back pain in September 1955.  At the time of the Veteran's discharge from service in January 1956, physical examination revealed scoliosis, moderate to right (not considered disabling), and kyphosis, dorsal moderate (not considered disabling). 

The post-service medical evidence of record reveals that in January 1990, the Veteran fell off a trencher at work, landing on his back.  He complained of acute low back pain after the fall and was noted to have kyphotic posture.  A January 1990 x-ray of the lumbar spine contains an impression of mild lumbar scoliosis; questionable slight loss of height of the body of L3 in the range of 1.0 mm or perhaps 2.0 mm; this is an equivocal positive finding but there are osteophytes more prominent at the upper level of the body of L3 than in the other regions of the lumbar spine.  A January 1990 x-ray of the thoracic spine was negative with no evidence for acute compression fractures.  A CT of the thoracolumbar junction revealed some degenerative changes, which were mild to moderate.  The impression was no evidence of a definite fracture of the thoracolumbar junction.  

A September 2003 VA x-ray report indicates that small sized osteophytes in the spine were noted, as well as slight anterior wedging of a few of the mid thoracic vertebral bodies.  Comparison was made to a July 2003 examination, which is not of record.  An April 2007 x-ray of the thoracic spine made comparison with a previous chest examination dated in May 2005, which is not of record.  The April 2007 x-ray revealed that the overall appearance of the thoracic spine was similar/unchanged; small osteophytes were demonstrated in the spine; very slight anterior wedging was demonstrated in a few of the midthoracic vertebral bodies; and pedicles were intact.  

The Veteran underwent a VA examination in January 2010.  He was diagnosed with degenerative arthritis of the lumbar spine and degenerative disk disease, L5-5.  The examiner noted that an x-ray of the thoracolumbar spine was being made, which showed osteoarthritis.  That x-ray report is not of record.  

An addendum to the January 2010 VA examination was provided in March 2010, after the VA examiner had had a chance to review the Veteran's claims folder.  The examiner provided an opinion against the claim, changing his previous opinion.  The opinion was based, in part, on the fact that there were no complaints of back pain or tenderness in February 1955.  As noted in the Joint Motion, the examiner failed to consider the service treatment records dated in July 1955 and September 1955, which reference complaints of back pain.  

On remand, the examiner who performs the VA examination is asked to order x-rays of the Veteran's thoracolumbar spine and to review those x-rays, as well as the claims folder in its entirety, prior to providing a diagnosis and opinion on etiology.  The examiner is also asked to discuss whether the "C" scoliosis to the left of mild degree and fairly marked lordosis noted in July 1955, and the scoliosis, moderate to right, and kyphosis, dorsal moderate, noted in January 1956, were the result of the January 1955 motor vehicle accident.  Lastly, the examiner is asked to provide an opinion regarding whether the osteophytes noted on post-service imaging reports are etiologically related to service.  

It is also unclear whether the Veteran's complete treatment records from the VA Medical Center (VAMC) in Columbia, Missouri, to include imaging reports, have been associated with the claims folder.  This must be accomplished on remand.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's complete treatment records from the VAMC in Columbia, Missouri, dated since 2000, to include all imaging reports.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

2.  Following completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently demonstrated back disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests, to include x-rays, should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Based on examination findings and a review of the record, the examiner must answer the following questions:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a back disorder that existed prior to his entry onto active duty?  The examiner should specifically consider the "C" scoliosis and fairly marked lordosis noted in July 1955, and the scoliosis, moderate to right, and kyphosis, dorsal moderate, noted in January 1956.

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (at least a 50 percent probability) that any currently diagnosed back disorder had its onset in service?

(d) Is it at least as likely as not (at least a 50 percent probability) that the osteophytes noted on post-service imaging reports dated January 1990, September 2003, and April 2007 had their onset during active service or are related to any in-service disease or injury? 

In providing the requested opinions, the examiner should note that the Veteran was injured in a January 1955 motor vehicle accident during service and suffered a post-service back injury in January 1990.  The examiner should also consider the "C" scoliosis to the left of mild degree and fairly marked lordosis noted in July 1955, and the scoliosis, moderate to right, and kyphosis, dorsal moderate, noted in January 1956, had their onset during active service or are related to any in-service disease or injury, to include the January 1955 motor vehicle accident.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC).  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



